DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 09/16/2022 is/are being considered by the examiner.
Claims 32, 34-38, 40, 43-52, 55-62 are pending:
Claims 1-31, 33, 39, 41-42, 53-54 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 101 have been fully considered.
Applicant asserts that the amendment from a “method” to a “system” overcomes the 35 USC 101 rejection of record.
The office respectfully disagrees. Please see the 35 USC 101 section below for details relating to the amended claim language.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered. 
Various claim objections remain, see Claim Objections section below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered. 
Various 35 USC 112b rejections remain, see 35 USC 112b section below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 112a rejections have been fully considered. 
Applicant asserts that the amendments overcome the rejection of record.
The office respectfully disagrees. The 35 USC 112a rejection of record was based upon applicant not having full computer implemented written description possession of the full scope of their claim language in old claims 36/37. Applicant’s amendments to instant claims 36/60,61,62 have the same claim scope or broaden their claim scope relative to old claims 36/37, thus increasing the amount of claim scope that they do not possess.

Applicant’s arguments and/or amendments, with respect to 35 USC 112d rejections have been fully considered and are persuasive.  The 35 USC 112d rejections of record has been withdrawn. 


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claims are no longer directed towards a method.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: System for Assessing the Reliability of Data Relating to the Operation of a Wind Turbine.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
“and/or” will be read as “or” unless explicitly stated otherwise
X s is read as X seconds
X min is read as X minutes


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 32-59 rejected under 35 U.S.C. 101 because in Claim 32 the claimed invention is directed to an abstract idea without significantly more. 
Claim 32 recites:
A system for assessing reliability of data originating from monitoring a wind turbine (WT) during operation; the system configured to:
a) sense one or more specific parameter values of the wind turbine using an array of sensors, wherein the array of sensors comprise 100 or more sensors;
b) transmit the one or more specific parameter values being sensed to a control system (CS);
c) register an alarm condition within the control system (CS) where the one or more specific parameter values represents a situation in which it is desirable to shut down the wind turbine according to one or more predetermined criteria;
d) generate an alarm value associated with the alarm condition; wherein the alarm value is selected from the group comprising: setting of the alarm and resetting of the alarm; and the alarm condition is associated with a specific alarm ID;
e) detecte the one or more alarm values representing one or more settings and/or one or more resettings of the alarm having the specific alarm ID and occurring within a specific timespan; and simultaneously register an associated time stamp corresponding to the appearance of the one or more settings and/or one or more resettings of the specific alarm IDs;
f) detect specific parameter values occurring during the specific timespan and calculate one or more power production values of the wind turbine as a function of time, the power production values being selected from the group comprising; specific parameter values indicating that power is being produced by the wind turbine, and specific parameter values indicating that no power is being produced by the wind
g) transmit one or more alarm values, associated time stamp and the one or more specific parameter values to a monitoring system (MS) wherein the monitoring system is configured to receive and store data relating to alarm values and associated time stamps, and the specific parameter values used to calculate the one or more power production values;
h) correlate the one or more power production values with the associated time stamps of the one or more settings and/or resettings of the specific alarm ID;
i) determine whether a discrepancy exists between the one or more power production values and the associated time stamps registered in response to the one or more settings and/or resettings in respect of the specific alarm IDs; and
v) annotate the alarm value associated with the specific alarm ID as being unreliable where a discrepancy was found; and
wherein the system runs continuously across successive time spans.
The underlined portions of the independent claim are all directed towards abstract ideas that fall within the bucket of a mental process. That is each of the underlined portions can be performed in the human mind as the method is effectively an exam question for one of ordinary skill in the art.
This judicial exception is not integrated into a practical application because beyond the abstract idea the only items are either basic computing parts or applying the abstract idea within a technological area. Additionally, the claim limitations of sensors intended to be used in a wind turbine are notoriously well known in the art as evidenced by Christensen (US 9,957,951), see C6L4-16. The number of required sensors is merely extra-solution activity as the mere number of sensors do not change the operation of the arrangement. All dependent claims have been analyzed and present only additional abstract ideas and thus do not the cure the deficiencies of the independent claims. 
Claims 34-38, 40, 43-52, 55-62 fail to overcome the issues as explicitly discussed in the context of claim 32.

Claim 34-38, 40, 43-52, 55-62 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 32
Under the second interpretation of claim 32 being read as a system of performing actions (please see the 35 USC 112b section below), and thus a method claim: Claim 32 is directed towards software per se.
Claims 34-38, 40, 43-52, 55-62 do not include any limitations that direct the subject matter of claim 32 away from being software per se.
Please see MPEP 2106.

The office would like to further note that it appears that the potential common amendment of requiring the method to be located on a “non-transitory computer-readable medium” would invoke a rejection under 35 USC 112a for New Matter, as a review of the specification by the office has failed to result in any language that could be possibly construed as providing written description for such an amendment.


Claim Objections
Claims are objected to because of the following informalities:  
NOTE: Claims are discussed in applicant’s chosen claim dependency order, as opposed to numeric order.
Inconsistent application of antecedent basis indication term, i.e. “said” verses “the”, for an individual given claim structure. The instant objection is extended to all instances of the instant issue.
The office explicitly notes that the claims may use either or both of “said” and “the” to indicate antecedent basis for a claim element, however consistently applying the chosen antecedent basis indication term for a given claim element improves the clarity of the claim construction.
Throughout
Amend “the specific alarm ID” to have full formal antecedent basis
The instant objection is extended to all instances and all similar instances of the instant issue
Amend “the one or more specific parameter values” to provide antecedent basis indication and formal basis
The instant objection is extended to all instances and all similar instances of the instant issue
Amend “the one or more power production values” to provide full formal antecedent basis
The instant objection is extended to all instances and all similar instances of the instant issue
Claim 32
L22 amend “and to simultaneously register” to correct the grammar
L26 amend “and to calculate” to correct the grammar
L33-34 correct claim language to have full antecedent basis indication
Claim 44
L3-4 correct claim language to have full antecedent basis indication
Claim 45
L2-4 correct claim language to have full antecedent basis indication
Claim 51
L2-5 correct claim language of every claim element to have full antecedent basis indication
Claim 52
L2 correct claim language to have full antecedent basis indication
Appropriate correction is required.

Applicant is advised that should claim 34 be found allowable, claim 55 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32, 34-38, 40, 43-52, 55-62 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
NOTE: Claims are discussed in applicant’s chosen claim dependency order, as opposed to numeric order.
Claim 32
L1-43 “A system …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unclear if the instant claim is directed towards an arrangement of an apparatus that is purely described functionally or if the instant claim is directed towards a system of performing actions and thus should be read as a method claim.
L7 “comprises 100 or more sensors” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the cited limitation required an unbounded range, as two of ordinary skill in the art would reasonably come to two different conclusions of the scope of the claimed range, and the language of the claim does not provide guidance to one of ordinary skill in the art on how to make such a determination.
L20 “the one or more alarm values …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L23 “the appearance of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 35
L2 “the number of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 36
L1 “the one or more sensors“ lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 61
L4 “the normal operation parameters” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 38
L1 “the time segment” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 44
L5 “a discrepancy” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new claim element, or if the cited limitation antecedently depends upon that of claim 32 L42.
Claim 46
L1-2 “the discrepancy” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis for the cited limitation
Claim 58
L4 “the first point in time” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L8 “the information …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 47
L4 “the first point in time” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L8-9 “the information …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 57
L4 “the first point in time” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L8-9 “the information …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 59
L1-2 “the time segment” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 48
L1-2 “the time segment” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 49
L2-3,4 “alarm values” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new limitation or if the cited limitation is antecedently dependent upon the alarm values as recited in Claim 32.
L4-5 “the time span …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L5 “a specific alarm value” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new limitation or if the cited limitation is antecedently dependent upon the alarm values as recited in Claim 32.
L6 “any corrected alarm values as determined by the system” renders the claim indefinite, as the metes and bounds of the claim are unknown, as no corrected alarm values have been determined in Claims 32 or 49
L6-8 “optionally” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the corresponding recitations are or are not required by the claim language.
L6-7 “the corresponding …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 50
L2-3,4 “alarm values” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new limitation or if the cited limitation is antecedently dependent upon the alarm values as recited in Claim 32.
L4-5 “the time span …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L5 “a specific alarm value” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new limitation or if the cited limitation is antecedently dependent upon the alarm values as recited in Claim 32.
L5-6 “any corrected alarm values as determined by said system” renders the claim indefinite, as the metes and bounds of the claim are unknown, as no corrected alarm values have been determined in Claims 32 or 50
L6-7,6-12 “optionally” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the corresponding recitations are or are not required by the claim language.
L6-7 “the corresponding …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L10-12 renders the claim indefinite, as the metes and bounds of the claim are unknown, as no corrected alarm values have been determined in Claims 32 or 50
Claim 55
L2 “wherein also” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what other step is being performed by the monitoring system as required by the phrase “also”
Claims dependent on a rejected claim are rejected based on dependency.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36, 60, 61, 62 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
NOTE: Claims are discussed in applicant’s chosen claim dependency order, as opposed to numeric order.
Claim 36
Fail to comply with the written description requirement, as the cited limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the method based on each of the claimed parameters of the cited limitation(s). Please see MPEP 2161.01 for computer implemented written description.
Claim 60
Fail to comply with the written description requirement, as the cited limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the method based on each of the claimed parameters of the cited limitation(s). Please see MPEP 2161.01 for computer implemented written description.
Claim 61
Fail to comply with the written description requirement, as the cited limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the method based on each of the claimed parameters of the cited limitation(s). Please see MPEP 2161.01 for computer implemented written description.
Claim 62
L4-5,6-8,9-11,12-14,15-17 fail to comply with the written description requirement, as the cited limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the method based on each of the claimed parameters of the cited limitation(s). Please see MPEP 2161.01 for computer implemented written description.
Claims dependent on a rejected claim are rejected based on dependency


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745